Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claims 1, 3-8, and 11-13 in the reply filed on 11/4/21 is acknowledged.

Claims 2, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: Specification, page 1, line 7 recites “the preamble of claim 1”.   Specification should not refer back to a claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5, 6, 8 and 11-1 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2012/0195700) in view of Kammermeier et al. (US Pub. No. 2008/0226402).
	Regarding claim 1, Chen discloses a milling tool for chip removing machining, the  comprising: a tool body including a front end and a rear end, between which a central axis (A) of rotation and a peripheral envelope surface extend, and at least two identical insert seats (54) formed in a transition between the front end and the 
	Regarding claims 3, 5 and 12, Examiner takes Official Notice that it is old and well known in the machining art to have insert/cassette holding insert adjusting means for the purpose of having a tool that can accommodate different types of workpieces and perform precise machining. It would have also been old and well known to choose steel material for the cassette and CBN/polycrystalline diamond for the cutting insert for its wear resistance characteristics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that it has insert/cassette holding insert adjusting means for the purpose of having a tool that can accommodate different types of workpieces and perform precise machining. 
	Regarding claim 6, broadly reading the claim, since Kammermeier discloses, even though the cutting inserts are directly mounted to the tool body, alternatively, the cutting inserts can also be mounted in cassettes which are provided for that purpose and fastened on the tool base body (30) (paragraph 34), in the modified device of Chen, Examiner is defining an insert that is directly attached to the tool body as the primary cutting insert and any chosen insert that is mounted on a cassette then attached to the tool body at the secondary cutting insert.
Regarding claim 8, Chen discloses entering angle α (figure 3). 
Regarding claim 11, Examiner takes Official Notice that it is old and well known in the machining art to choose a single or a double sided constrction for the insert depending on the machining operation and space. 
.
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        11/18/21